Citation Nr: 1313603	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  11-30 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Evaluation of bilateral hearing loss disability, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from January 1955 to December 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is of record.

The Veteran's virtual VA claims file contains only evidence that is duplicative of evidence in the paper claims file or irrelevant to the issue on appeal.

In November 2012, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On VA audiological testing in April 2009, the Veteran's hearing acuity was level VII in the right ear and level I in the left ear.

2.  On VA audiological testing in March 2010, the Veteran's hearing acuity was level VII in the right ear and level I in the left ear.

3.  On VA audiological testing in March 2013, the Veteran's hearing acuity was level IX in the right ear and level I in the left ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim of entitlement to service connection for bilateral hearing loss disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March 2009 letter.  In addition, the Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was provided with proper pre-rating notice in March 2009 and, therefore, no further notice is needed under VCAA.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's VA treatment records.  The Veteran indicated during his Board hearing that he received treatment for his hearing loss disability at a private facility.  In a November 2012 letter, the RO requested that the Veteran provide releases so that VA could request any relevant private records not already associated with the claims file.  The Veteran did not respond, and VA is unable to request these records without him providing a release.  Also in compliance with the Board's remand instructions, the RO/AMC obtained information regarding a private audiological examination dated in November 2010.  All of these actions complied with the Board's November 2012 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was also afforded multiple VA audiological examinations, including in March 2013 in compliance with the Board's remand instructions.  Id.  For the reasons stated below, the VA audiological examinations were adequate for rating purposes because they employed the Maryland CNC speech discrimination test and otherwise contained data allowing the Board to determine whether the Veteran's rating was appropriate pursuant to the applicable regulatory criteria.

During the September 2012 Board hearing, the undersigned explained the issue on appeal, suggested the submission of additional evidence, and left the claims file open for 30 days in order to allow for the submission of such evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for bilateral hearing loss disability is thus ready to be considered on the merits.


II.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as explained below, the uniform noncompensable rating is proper.

Under the rating criteria, the method for rating bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  In this case, there is an exceptional pattern of hearing and it will be applied below.  See 38 C.F.R. § 4.86.

On the April 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
80
75
80
LEFT
20
20
40
50

Maryland CNC speech recognition scores were 92 percent in the right ear and 96 percent in the left ear.

Using Table VI, the Veteran's April 2009 examination results revealed level II hearing in the right ear and level I hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the March 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
75
75
80
85
LEFT
30
40
60
65

Maryland CNC speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.

Using Table VI, the Veteran's March 2010 examination results revealed level II in the right ear and level I hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

A November 2010 private audiological examination shows that pure tone thresholds, which were not transcribed from a chart, appeared to be as follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
95
100
105
LEFT
30
40
55
60

On the word test, which was not the Maryland CNC word test as was clarified in an October 2012 written statement, speech recognition scores were 80 percent in the right ear and 96 percent in the left ear.  Since the Maryland CNC word test was not used, the Board may not consider these results under the criteria of Diagnostic Code 6100.

On the March 2013 VA audiological examination, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
85
95
95
95
LEFT
30
40
50
50

Maryland CNC speech recognition scores were 86 percent in the right ear and 94 percent in the left ear.

Using Table VI, the Veteran's March 2012 examination results revealed level IV in the right ear and level I hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the three valid audiological examination reports dated during the appeal period indicates that the appropriate rating for the bilateral hearing loss is a noncompensable one throughout the appeal period.  The Veteran did not meet the criteria for a higher rating during any discrete period involved in this appeal.

The hearing loss disability in the Veteran's right ear qualifies as an exceptional pattern of hearing impairment since, during all three VA audiological examinations, puretone thresholds at each of the four specified frequencies was 55 decibels or more.  When using Table VIA with regard to assigning the level to the Veteran's right ear hearing loss disability, the Veteran's disability is assigned level VII for the April 2009 and March 2010 VA examinations and level IX for the March 2013 VA examination.  Combining these with the level I hearing shown in the Veteran's left ear on all three examinations shows that a noncompensable evaluation is warranted on the basis of all three audiological evaluations.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court addressed a challenge to VA's audiological testing practices, specifically, whether VA's policy of conducting all audiometry testing of hearing-loss claimants in a sound-controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Subsequently, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280 (Fed. Cir. 2009), the Federal Circuit indicated that, "while the effects of a disability on one's daily life are arguably relevant to a doctor conducting a medical examination, those effects are not relevant to a disability rating made by a ratings specialist," and "VA has never adopted an interpretation to the contrary."

The April 2009, March 2010, and November 2010 VA and private examination reports did not fully describe the functional effects caused the Veteran's hearing loss disability.  The March 2013 VA examiner indicated that the Veteran reported that he could not hear when he walked on the road or if people were talking next to him on the right side.  Given the Federal Circuit's statement in Vazquez-Flores above, the Board finds the absence of a description of functional effects in the prior examination reports is not relevant to the rating of the Veteran's bilateral hearing loss disability and therefore did not prejudice him and does not require remand for a new VA examination.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

As noted above, the Veteran reported that he had trouble hearing when walking down the road or when someone was talking on his right side.  To the extent that the criteria do not reasonably describe the Veteran's bilateral hearing loss disability level and symptomatology, the Veteran does not claim, and the evidence does not reflect, that his bilateral hearing loss disability has caused marked interference with employment.  There is also no evidence of frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the evidence does not reflect that the Veteran's bilateral hearing loss disability causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence reflects that the symptoms of the Veteran's bilateral hearing loss disability do not more nearly approximate the criteria for a compensable rating.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased rating for bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement a compensable evaluation for bilateral hearing loss disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


